UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7353


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LONNIE RICHARD DANIEL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:97-cr-00073-2)


Submitted:    February 19, 2009            Decided:   February 24, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lonnie Richard Daniel, Appellant Pro Se. Richard Gregory McVey,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lonnie      Richard       Daniel      appeals     the    district     court’s

order granting his 18 U.S.C. § 3582(c) (2006) motion.                           We find

the   district       court    did     not    abuse     its       discretion     granting

Daniel’s   motion      for     a    sentence     reduction.        United     States    v.

Goines, 357 F.3d 469, 478 (4th Cir. 2004) (stating standard of

review).     Insofar     as     Daniel      suggests       the     court    could     have

considered     an      even        lower    sentence       below      the     Guidelines

sentencing range, this claim is foreclosed by United States v.

Dunphy, 551 F.3d 247, 2009 WL 19139, *8 (4th Cir. 2009) (“[A]

district     judge     is     not    authorized      to      reduce    a     defendant’s

sentence     below    the     amended       guideline      range.”).            We    have

reviewed the record and find no reversible error.                           Accordingly,

we affirm for the reasons stated by the district court.                              United

States v. Daniel, No. 3:97-cr-00073-2 (S.D.W. Va. July 9, 2008).

We deny Daniel’s motion for appointment of counsel.                         We dispense

with oral argument because the facts and legal contentions are

adequately    presented        in    the    materials      before     the     court    and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2